         Case 3:20-cv-02731-VC Document 646-1 Filed 08/31/20 Page 1 of 7




                              WALTER IVAN CARRILLO TORRES
                              SHORT-FORM BAIL APPLICATION

SUMMARY:

Walter Carrillo Torres is a 27-year-old who has lived in the United States since he was six years
old. He presents a strong application for bail.1 See Dkt. 90 (setting forth standard for bail
applications); Dkt. 361 (setting forth process for bail applications). First, Mr. Carrillo Torres is
medically vulnerable and at heightened risk of serious complications or death now that he has
tested positive for COVID-19. He was diagnosed with hypertension in 2018 while in state
custody and still suffers from it. On August 13, 2020, Mr. Carrillo Torres tested positive for
COVID-19. Second, Mr. Carrillo Torres does not present a danger to the community. He has two
convictions for nonviolent burglaries, both of which occurred when he was a very young adult—
18 and 20 years old. He readily admits his mistakes as a teenager and young adult and committed
himself to meaningful rehabilitation while in custody and after release. Third, Mr. Carrillo Torres
has a strong release plan and does not present a flight risk. Upon release, he plans to quarantine
as needed and live with his Lawful Permanent Resident mother, with whom he is extremely
close, in her long-time home in Sacramento, and pursue all possible forms of relief to remain
safely in the United States before the Immigration Court.

1. Name: Walter Ivan Carrillo Torres

2. Age: 27

3. Sex: Male

4. Primary language: Fluent in English and Spanish

5. If Hearing, Is an Interpreter Needed? No

6. Detained in Mesa Verde Detention Facility _X__ or Yuba County Jail

7. Dorm Unit: B

8. Date of Bond hearing, If any: N/A

9. Outcome of Bond Hearing, If Any: N/A

10. Length of Time in Detention: Arrived at Mesa Verde on July 29, 2020.

11. Medical Condition(s) that Put Detainee at Risk:

1
 Please note that although class counsel believe that Mr. Carrillo Torres meets the criteria for a strong
bail application pursuant to the Court’s order at Dkt. 361, this position should not be construed as class
counsel’s position regarding the relative strengths or weaknesses of remaining class members, for many
of whom the government has produced no documents and whose applications class counsel continues to
actively investigate.

                                                                                                          1
                                                                                Walter Ivan Carrillo Torres
Case 3:20-cv-02731-VC Document 646-1 Filed 08/31/20 Page 2 of 7
Case 3:20-cv-02731-VC Document 646-1 Filed 08/31/20 Page 3 of 7
        Case 3:20-cv-02731-VC Document 646-1 Filed 08/31/20 Page 4 of 7




   •   3/9/11: Burglary, PC 459; sentenced to 2 years
   •   10/18/13: Burglary, PC 459; sentenced to 9 years.

Mr. Carrillo Torres was convicted on March 9, 2011 under PC 459 for residential burglary. He
was 18 years old at the time he was sentenced. He was again convicted of burglary under PC 459
on October 18, 2013. As this was the second “strike” on his record, he received a mandatory
minimum sentence increase under PC 667, amounting to 9 years in prison total. He was 20 years
old at the time of this second adult conviction. No one was home at the time of his entry for
either burglary conviction and no one was injured as a result of these non-violent, albeit serious,
convictions. Mr. Carrillo Torres readily admits to and regrets entering the homes in order to take
electronics or other items of value.

Mr. Carrillo Torres’ RAP sheet includes an initial charge of attempted murder with a gang
enhancement, PC 187/186.22, from May 24, 2017, prosecutors did not pursue the matter further
after Mr. Carrillo Torres was cleared of any involvement in the underlying incident. The incident
arose as Mr. Carrillo Torres was exercising while incarcerated at Pelican Bay Prison. A fight
between other inmates and correctional officers began around him and he reports that charges
were originally initiated against everyone in the vicinity—about 100 individuals—including Mr.
Carrillo Torres, pending investigation. These charges were dropped once the individuals
involved in the fight were correctly identified; because Mr. Carrillo Torres was not involved in
the fight, charges against him also were dropped. Mr. Carrillo Torres has never been involved in
or affiliated with a gang or gang-related activities.

Rehabilitation

Mr. Carrillo Torres has spent his entire young adulthood in prison and he deeply regrets his
actions. He reports having anger and depression issues at the time that the convictions occurred
which influenced him to make these poor choices. He has grown tremendously over the years
and he sincerely wants to prove himself to his family and his community that he can turn his life
around upon release. Following his last conviction, Mr. Carrillo Torres took it upon himself to
enroll in several classes, including classes on family relationships, anger management, and
computer literacy, which he completed in 2017. He also took completed a course in criminal
thinking for which he received a certificate in 2019. This course in particular helped him
understand the triggers that have caused him to make bad decisions in the past and how to make
better decisions in the future to be able to move his life forward in the right direction. If Mr.
Carrillo Torres is released, he hopes to continue his education and attend culinary school to
become a chef. He also wishes to continue therapy and engage in anger management. Mr.
Carrillo Torres intends to volunteer at his local place of worship, St. Paul Catholic Church, in
Sacramento. His mother and brothers will support his participation in these programs and
activities on his path to growth and improvement.

14. Pending Criminal Charges and Outstanding Warrants, including Jurisdiction and
Offense: None.




                                                                                                   4
                                                                         Walter Ivan Carrillo Torres
        Case 3:20-cv-02731-VC Document 646-1 Filed 08/31/20 Page 5 of 7




15. Scheduled removal date: N/A. Mr. Carrillo Torres is currently in removal proceedings
before the Immigration Court and he is committed to pursuing all available forms of relief.

16. Marital status and location of spouse, significant other, children, parents and siblings:

Mr. Carrillo Torres is extremely close to his mother and his siblings, which include:
   - Patricia Torres, mother, Lawful Permanent Resident
   - Edgar Carrillo Torres, brother, Lawful Permanent Resident
   - Angel Carrillo Torres, brother, DACA recipient

Mr. Carrillo Torres’ family members all live in the Sacramento area, where he grew up. They
remain a close-knit family and provide consistent emotional and financial support to one another.

17. Proposed Custodian, including Address and Phone Number, and Description of
Proposed Release Residence:

Mr. Carrillo Torres has a strong release plan in place and the support of his family to help him
succeed. If released from custody, Mr. Carrillo Torres will reside with his Lawful Permanent
Resident mother, Patricia Torres. Ms. Torres is self-employed through her business, Paty
Housekeeping. She can be reached at                   . Her address is                        ,
Sacramento, California 95828. Ms. Torres will pick up her son from MVDF and bring him home
to Sacramento. She will also provide Mr. Carrillo Torres a mask upon picking him up.

Given his COVID-19 diagnosis, Mr. Carrillo Torres’ mother and brothers have the financial
resources and are very willing to secure a local hotel room for Mr. Carrillo Torres to isolate as
needed directly after his release from detention. His family will regularly monitor his health and
symptoms, bring him any medication, and transport him to medical care as needed. They will
also bring him food and all other necessities throughout his stay.

Once it is safe for Mr. Carrillo Torres to no longer quarantine, he will have his own space at his
mother’s house where he will reside, and where he and his family will abide by local stay at
home orders and wear masks when outside of the home or in other situations where masks are
warranted.

Class counsel has contacted Mr. Carrillo Torres’ parole officer Antonio Richardson at the
California Department of Corrections and Rehabilitation (“CDCR”) at his phone number 916-
838-1866 to confirm his reporting requirements upon release from ICE custody. On 8/31/20, the
parole officer confirmed to class counsel that Mr. Carrillo Torres must report to the CDCR adult
parole office located at 4616 Roseville Road, Suite 100, North Highlands, California 95660,
within one working day of his release from Mesa Verde. Mr. Carrillo Torres will abide by these
requirements and his immigration counsel will assist him in meeting them.

Mr. Carrillo Torres will also be working with an immigration attorney to file for several forms of
relief in the immigration court. His mother has indicated that she will ensure that Mr. Carrillo
Torres has transportation to immigration court hearings and any other important meetings. His
mother is ready to welcome her son to work for her to help him begin a new chapter of his life.


                                                                                                    5
                                                                          Walter Ivan Carrillo Torres
        Case 3:20-cv-02731-VC Document 646-1 Filed 08/31/20 Page 6 of 7




Mr. Carrillo Torres’ brothers, Angel and Edgar, have also committed to helping their brother get
back on his feet.

18. Applicant’s Ties To The Location Of The Proposed Residence (Such As Length Of
Time, Family Members, Prior Employment, Etc.)

Mr. Carrillo Torres has called Sacramento home since he came to the United States as a six-year-
old boy. His mother and siblings all live in Sacramento and all have documented immigration
status. While he did fall into the wrong crowd as an adolescent and young adult, many years
have passed and he has had no communication with these individuals while in prison. Mr.
Carrillo Torres looks forward to a fresh start with his family in Sacramento upon his release.

19. Employment History:

Mr. Carrillo Torres has worked in various informal laborer and agricultural jobs as an adolescent
and adult in California. While serving his sentence, he worked as part of the kitchen staff.

20. Other Information Relevant to Bail Determination:

History of Trauma and Abuse

As a young child Mr. Carrillo Torres was left by his parents in Mexico as they made their way to
the United States to create a new life for their family. He was left in the care of his maternal
grandmother who was physically abusive to him and his brothers. When Mr. Carrillo Torres was
finally able to reunite with his parents in the United States, he found himself in an even more
abusive household than when he was in Mexico as a result of serious abuse by his father. He was
physically and emotionally abused by his father and he witnessed countless incidents of his
father’s abuse against his mother. Even at such a young age, Mr. Carrillo Torres would intervene
between his parents to try to protect his mother from his father’s physical abuse. His father was
ultimately deported as a result of the abuse and his mother was granted a visa for victims of
crime based on the abuse she suffered. Mr. Carrillo Torres’ mother was often obligated to leave
him and his siblings alone to be able to work outside of the home, which she now regrets. She
and Mr. Carrillo Torres have received counseling together and have a deep and strong
relationship.

Mr. Carrillo Torres and his mother have maintained a strong bond while he has been in prison
during the last seven years and they spoke by phone at least once a week during that time. His
mother is terrified for his well-being inside detention and often cries whenever she thinks of how
his childhood trauma and decisions he made when he was so young have endangered his safety
and his immigration status. She is dedicated to helping her son defend himself in his immigration
case, and Mr. Carrillo Torres is extremely grateful for all of her support. They are very much
looking forward to reuniting in person.

Mr. Carrillo Torres has been diagnosed with severe and chronic PTSD as well as Major
Depression based on the abuse he suffered as a child. Mr. Carrillo Torres faults only himself for



                                                                                                   6
                                                                         Walter Ivan Carrillo Torres
        Case 3:20-cv-02731-VC Document 646-1 Filed 08/31/20 Page 7 of 7




his prior actions. If released, he will continue to seek treatment for his PTSD and depression, as
well as family counseling with his mother to continue healing from their past shared trauma.

All information in this application is accurate based on information and belief. This application
was prepared by Katherine Fleming, using information ascertained by telephone conversations
with Mr. Carrillo Torres and his mother, Patricia Torres. In preparing this application, counsel
reviewed Mr. Carrillo Torres’ ICE rap sheet, I-213, and criminal and immigration records as
disclosed by Mr. Carrillo Torres’ prior counsel.


Respectfully submitted,
/s/ Hayden Rodarte
Hayden Rodarte




                                                                                                    7
                                                                          Walter Ivan Carrillo Torres
